                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA,

                              Plaintiff,            :       Case No. 1:17-cr-057
                                                            Also 1:19-cv-830

                                                            District Judge Susan J. Dlott
       -   vs   -                                           Magistrate Judge Michael R. Merz

ERIC ZYN HO,

                              Defendant.            :



                                           ORDER


       This § 2255 case is before the Court on Motions of Defendant Eric Zyn Ho for

production of “the transcripts associated with the above-styled case.” (Notice, ECF No. 87,

PageID 332). Later he filed a Motion for Leave to Proceed in forma pauperis in which he avers

that he cannot “prepay the fees for my transcripts.” (ECF No. 90, PageID 337.)

       After final judgment in this case, Defendant was granted leave to appeal in forma

pauperis (ECF No. 83). However, the case was dismissed in the Court of Appeals before

transcripts were prepared. As an indigent, Defendant had the right to a free transcript in support

of his appeal. Griffin v. Illinois, 351 U.S. 12 (1956). However, that right does not extend to a

free transcript for purposes of a motion to vacate under 28 U.S.C. § 2255.




                                                1
       Because it appears the transcripts of the plea colloquy and sentencing may be material to

deciding the§ 2255 motion, the Magistrate Judge has ordered those transcripts to be created, but

has no authority to order either the court reporter or the Clerk to furnish free copies to Defendant.

       Defendant’s motions for free transcripts (ECF Nos. 87 & 90) are DENIED.




October 3, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                 2
